       Case 4:18-cv-00118-BMM Document 100 Filed 01/24/20 Page 1 of 5



Natalie A. Landreth (pro hac vice)
Wesley James Furlong (MT Bar No. 42771409)
NATIVE AMERICAN RIGHTS FUND
745 West 4th Avenue, Suite 502
Anchorage, AK 99501
Tel. (907) 276-0680
Fax (907) 276-2466
landreth@narf.org
wfurlong@narf.org

Matthew L. Campbell (pro hac vice)
NATIVE AMERICAN RIGHTS FUND
1506 Broadway
Boulder, CO 80302
Tel. (303) 447-8760
Fax (303) 443-7776
mcampbell@narf.org

Counsel for all Plaintiffs
Additional Counsel Listed on Signature Page

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

ROSEBUD SIOUX TRIBE et al.,                   Case No. 4:18-cv-00118-BMM

             Plaintiffs,

      v.                                      PLAINTIFFS’ REQUEST FOR
                                                STATUS CONFERENCE
DONALD J. TRUMP et al.,

             Defendants.
       Case 4:18-cv-00118-BMM Document 100 Filed 01/24/20 Page 2 of 5



      Plaintiffs Rosebud Sioux Tribe and Fort Belknap Indian Community

respectfully request that the Court set a telephonic status conference at its earliest

convenience to address the scheduling and management of briefing. Currently,

pursuant to the Court’s December 20, 2019, order (Dkt. 93), supplemental briefing

on a specific set of issues is due today. Supplemental response briefs are due

February 14, 2020.

      Today, however, Defendants TC Energy Corporation and TransCanada

Keystone Pipeline, L.P., (collectively, “TransCanada”) filed a puzzling brief

purporting to renew their motion to dismiss that was denied on December 20, 2019.

(Dkt. 95). TransCanada also filed a motion for summary judgment on the same

issues. (Dkts. 96-98). According to Local Civil Rule 7.1(d)(1)(B)(i), Plaintiffs have

twenty-one days to respond to TransCanada’s motion for summary judgement and

twenty-one days to respond to TransCanada’s supposed renewed motion to dismiss.

Accordingly, Plaintiffs must respond to TransCanada’s motion for summary

judgment and renewed motion to dismiss by February 14, 2020, the same day as they

are required to submit supplemental response briefs pursuant to this Court’s

December 20, 2019, order. It is unclear to Plaintiffs whether they will be required to

respond to either or both of these motions.




                                          2
           Case 4:18-cv-00118-BMM Document 100 Filed 01/24/20 Page 3 of 5



       Additionally, on January 22, 2020, the Bureau of Land Management approved

a right-of-way across forty-six miles of federal land in Montana.1 Plaintiffs will be

moving to file a Second Amended Complaint to add new defendants and claims

related to this action.

       Plaintiffs’ counsel would like direction from this Court as to the order, timing,

and management of the pending actions and overlapping briefing schedule so as to

manage this case in the most efficient and productive manner for the Court and the

parties.

       RESPECTFULLY SUBMITTED this 24th day of January 2020.

                                     /s/ Natalie A. Landreth
                                     /s/ Wesley James Furlong
                                     Natalie A. Landreth (pro hac vice)
                                     Wesley James Furlong (MT Bar No. 42771409)
                                     NATIVE AMERICAN RIGHTS FUND

                                     Matthew L. Campbell (pro hac vice)
                                     NATIVE AMERICAN RIGHTS FUND

                                     Daniel D. Lewerenz (pro hac vice)
                                     NATIVE AMERICAN RIGHTS FUND
                                     1514 P Street Northwest (rear), Suite D
                                     Washington, D.C. 20005
                                     Tel. (202) 785-4166
                                     Fax (202) 822-0068
                                     lewerenz@narf.org

                                     Counsel for all Plaintiffs


1
 https://www.blm.gov/press-release/interior-approves-record-decision-keystone-
xl-pipeline.

                                           3
Case 4:18-cv-00118-BMM Document 100 Filed 01/24/20 Page 4 of 5



                         Daniel D. Belcourt (MT Bar No. 3914
                         BELCOURT LAW, P.C.
                         120 Woodworth Avenue
                         Missoula, MT 59801
                         Tel. (406) 265-0934
                         Fax (406) 926-1041
                         danbelcourt@aol.com

                         Ronni M. Flannery (MT Bar No. 5890)
                         LAW OFFICE OF RONNIE M. FLANNERY
                         936 South 2nd Street West
                         Missoula, MT 59801
                         Tel. (406) 214-5700
                         rflannery@bresnan.net

                         Counsel for Plaintiff Fort Belknap Indian
                         Community




                              4
       Case 4:18-cv-00118-BMM Document 100 Filed 01/24/20 Page 5 of 5



                          CERTIFICATE OF SERVICE

      I hereby certify that on the 24th day of January, 2020, I electronically filed
the foregoing PLAINTIFFS’ REQUEST FOR STATUS CONFERENCE with
the Clerk of the Court for the United States District Court for the District of Montana
by using the CM/ECF system. I certify that all participants in the case are registered
CM/ECF users and that service will be accomplished by the CM/ECF system.

                                    /s/ Wesley James Furlong
                                    Wesley James Furlong
                                    NATIVE AMERICAN RIGHTS FUND




                                          5
